DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 11/4/22 have been received. Claims 1, 2, and 15 have been amended.
Claim Objections
3.	The objection to claim 2 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 15 is withdrawn because the Applicant amended the claim.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-8, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2015/0318570).
Regarding claim 1, Choi discloses  an electrode group (Fig. 1, [0041]) comprising:
a positive electrode( 1, Fig. 1, [0042]); a negative electrode comprising at least a part opposed to the positive electrode (3, Fig. 1, [0042]); and a gel polymer layer interposed between the positive electrode and the negative electrode(Fig. 1, [0016], [0066]), the gel polymer layer being formed of a gel electrolyte consisting of a polymer material, an organic solvent and a lithium salt([0019], [0069]), and a sheet base member which supports the gel electrolyte, or the gel polymer layer being formed of only the gel electrolyte(Fig. 1, [0039], [0066]).
Regarding claim 2, Choi discloses all of the claim limitations as set forth above. Choi further discloses at least a part of the gel polymer layer is impregnated in at least one of the positive electrode or  the negative electrode([0133]).
Regarding claim 3, Choi discloses all of the claim limitations as set forth above. Choi further discloses  the electrode group comprises only the gel polymer layer between the positive electrode and the negative electrode([0133]).
Regarding claim 4, Choi discloses all of the claim limitations as set forth above. Choi further discloses  the gel polymer layer is formed of the gel electrolyte, and the sheet base member which supports the gel electrolyte(Fig. 1, [0039], [0066]).
Regarding claim 5, Choi discloses all of the claim limitations as set forth above. Choi  further discloses further comprising a separator interposed between the positive electrode and the negative electrode([0049], Fig. 1).
Regarding claim 6, Choi discloses all of the claim limitations as set forth above. Choi  further discloses a thickness of the gel polymer layer is in a range of 10 µm to 50 µm ([0012], [0104]) which is within the claim range of 0.01 µm to 300 µm, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 7, Choi discloses all of the claim limitations as set forth above. Choi further discloses  the sheet base member is at least one selected from the group consisting of nonwoven fabric([0137]), and an organic fiber layer([0050]).
Regarding claim 8, Choi discloses all of the claim limitations as set forth above. Choi further discloses  a ratio of a mass of the polymer material in the gel electrolyte is in a range of 1 to 10 wt% ([0074]) which is within the claim range of 0.5 mass% to 10 mass%, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 12, Choi discloses all of the claim limitations as set forth above. Choi further discloses  a secondary battery comprising: the electrode group according to claim
1([0188]); and a nonaqueous electrolyte([0069]).
Regarding claim 13, Choi discloses all of the claim limitations as set forth above. Choi further discloses  a battery pack comprising the secondary battery according to claim 12(Fig. 5, [0117]).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0318570) as applied to claim 1 above.
Regarding claim 9, Choi discloses all of the claim limitations as set forth above. Choi does not explicitly disclose  a concentration of the lithium salt in the gel electrolyte is in a range of 0.5 mol/L to 3 mol/L.
It would have been obvious to one of ordinary skill in the art to provide the gel electrolyte of Choi with a concentration of the lithium salt in the gel electrolyte is in a range of 0.5 mol/L to 3 mol/L, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
11.	Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0318570) as applied to claim 1 above in view of Yasuda et al. (US 2018/0277843).
Regarding claim 10, Choi discloses all of the claim limitations as set forth above. Choi discloses  the negative electrode comprises a negative electrode active material-containing layer([0045]), but does not explicitly disclose the negative electrode active material-containing layer comprises a niobium titanium composite oxide.
Yasuda teaches an electrode composite, a secondary battery, a battery module, a battery pack and a vehicle([0002]).  Yasuda teaches the negative electrode active material secondary particles preferably include titanium-containing oxide particles, for example, a titanium-niobium composite oxide([0067]).
It would have been obvious to one of ordinary skill in the art to modify the negative electrode active material containing layer   of Choi with the negative electrode active material-containing layer comprises a niobium titanium composite oxide as taught by Yasuda as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 11, modified Choi discloses all of the claim limitations as set forth above. Modified Choi further discloses  the niobium titanium composite oxide is a monoclinic niobium titanium composite oxide, the monoclinic niobium titanium composite oxide is at least one selected from the group consisting of a composite oxide expressed by a general formula, LixTi1-y MlyNb2-z M2zO7+δ,  the M1 is at least one selected from the group consisting of Zr, Si, and Sn, the M2 is at least one selected from the group consisting of V, Ta, and Bi, and the x satisfies 0 ≤ x ≤ 5, the y satisfies 0 ≤ y < 1, the z satisfies 0 ≤ z < 2, and the δ satisfies -0.3 ≤ δ ≤ 0.3(Yasuda [0068]).
12.	Claim(s) 14-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0318570) as applied to claims 1, 12, and 13 above in view of Yasuda et al. (US 2018/0277843).
Regarding claim 14, Choi discloses all of the claim limitations as set forth above. Choi does not disclose  further comprising: an external power distribution terminal; and
a protective circuit.
	Yasuda teaches an electrode composite, a secondary battery, a battery module, a battery pack and a vehicle([0002]).  Yasuda teaches further comprising: an external power distribution terminal([0244]); and a protective circuit([0243]).
It would have been obvious to one of ordinary skill in the art to provide the battery pack of Choi with an external power distribution terminal; and a protective circuit as taught by Yasuda as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 15, Choi discloses all of the claim limitations as set forth above. Choi does not disclose  the battery pack comprises a plurality of the secondary battery, and
the plurality of the secondary battery are electrically connected in series, or in parallel, or in series and in parallel in a combined manner.
Yasuda teaches an electrode composite, a secondary battery, a battery module, a battery pack and a vehicle([0002]).  Yasuda teaches the battery pack comprises a plurality of the secondary battery, and the plurality of the secondary battery are electrically connected in series, or in parallel, or in series and in parallel in a combined manner(claim 12).
It would have been obvious to one of ordinary skill in the art to modify the battery pack of Choi with the battery pack comprises a plurality of the secondary battery, and the plurality of the secondary battery are electrically connected in series, or in parallel, or in series and in parallel in a combined manner as taught by Yasuda as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 16, Choi discloses all of the claim limitations as set forth above. Choi does not disclose  a vehicle comprises the battery pack according to claim 13.
Yasuda teaches an electrode composite, a secondary battery, a battery module, a battery pack and a vehicle([0002]).  Yasuda teaches a vehicle comprises the battery pack according to claim 13([0027]).
It would have been obvious to one of ordinary skill in the art to provide for the battery pack of Choi, a vehicle comprises the battery pack as taught by Yasuda as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 17, modified Choi discloses all of the claim limitations as set forth above. Modified Choi further discloses   further comprising a mechanism configured to convert kinetic energy of the vehicle to regenerative energy(Yasuda [0289]). 

Response to Arguments
13.	Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724